Citation Nr: 0431900	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-03 293A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
residuals of colon cancer, status post right hemicolectomy.

2.  Entitlement to service connection for prostate cancer, 
due to exposure to ionized radiation.

3.  Entitlement to service connection for skin cancer, due to 
exposure to ionized radiation.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for cancer, due to exposure to ionized 
radiation.  It also comes on appeal from a December 2003 
rating decision of the RO that granted service connection for 
status post right hemicolectomy, secondary to colon cancer 
due to ionized radiation and assigned a noncompensable 
evaluation, effective March 26, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2)(2004).  

The veteran asserts that a compensable evaluation is 
warranted for his service-connected residuals of colon 
cancer, status post right hemicolectomy.  The record reflects 
that the veteran was afforded a VA examination for 
compensation and pension purposes for this disability in 
November 2003.  However, the Board notes that in his May 2004 
substantive appeal, the veteran indicated that he was 
scheduled to undergo an additional colonoscopy at the Saginaw 
VAMC on August 9, 2004.  The Board observes that the record 
does not contain an examination report from such examination 
or reflect that the RO sought to obtain a copy of such 
examination report.

The veteran also asserts that service connection is warranted 
for prostate cancer and skin cancer, due to exposure to 
ionizing radiation.  The record reflects that the veteran has 
been diagnosed and treated for both skin and prostate cancer.  
A letter from the Defense Threat Reduction Agency (DTRA), 
dated in January 2004, indicated that the veteran had been 
confirmed as a participant of Operation CROSSROADS.  The 
letter also indicated that the National Academy of Sciences 
had reviewed the DTRA's dose reconstruction program and that, 
as a result, new policies were being implemented.  The letter 
further stated that once the implementation of these new 
policies was completed, that a dose reconstruction would be 
prepared and forwarded to the VA.  However, the Board notes 
that a review of the claims folder does not reflect that such 
dose reconstruction has ever been received.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
colon cancer and any residuals thereof, 
since March 2002, and for prostate and/or 
skin cancer since his discharge from 
service.

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record, 
including all medical records from the 
August 9, 2004 colonoscopy at Saginaw, 
Michigan VA medical center.

2.  Once the above action has been 
completed, then, if deemed necessary by 
the additional evidence received, the 
veteran should be afforded a VA 
examination to determine the current 
nature, extent, and severity of the 
service-connected residuals of his colon 
cancer, status post right hemicolectomy.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The RO should obtain a dose 
assessment from the DTRA.  This 
assessment should be prepared under the 
DTRA's revised methodology, which was put 
into effect after May 8, 2003.

4.  After completing the above-mentioned 
development, the case should be referred 
to the VA Under Secretary for Benefits 
for further consideration in accordance 
with 38 C.F.R. § 3.311(c), including a 
request for an advisory medical opinion 
from the VA Under Secretary for Health, 
if found to be necessary.

5.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished with a supplemental 
statement of the case and should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




